Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 10/26/21. Claims 25-29, 64, 66-79, 81, and 83 are currently pending in the application, with claims 1-24, 30-63, 65, 80, and 82 having being cancelled and claims 66, 70, 81, and 83 having being withdrawn.  Accordingly, claims 25-29, 64, 67-69, and 71-79 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Given that applicant has completely cancelled claims 67 and amended claim 68 to proper dependency, the objection to claims 65 and 68 are now moot.  Consequently, the objection to claims 65 and 68 is hereby withdrawn.  

Given that applicant has cancelled claims 80 and 82, the 112(b) rejection over claims 80 and 82 is now moot.  Consequently, the 112(b) rejection over claims 80 and 82 is hereby withdrawn. 

Applicant’s arguments with respect to the 103(a) rejection over Hong in view of Dawley have been fully considered.  Applicant argues that Hong is directed to an oral 
Hong did not teach addition of THC to the composition.  
Dawley, on the other hand, teaches the use of marijuana which contains THC for improving sexual enjoyment, sexual pleasure and enhanced orgasm.  Since Hong teaches addition of other ingredients to its composition for improving sexual pleasure and given that Dawley teaches the use of THC for also enhancing sexual pleasure, the examiner maintains that it is indeed prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition to be used for the very same purpose.  
With respect to applicant’s argument that Dawley do not disclosed enhanced lubrication and reduced sexual pain, the examiner reminds applicant that the claims are directed to a composition and thus if the composition is taught by the prior art then the same properties applied to the instant invention would also be present in the prior art.  Additionally, the examiner reminds applicant that both Dawley and Hong teach that their composition was effective in enhancing sexual enjoyment.  Therefore, one skilled in the art would have found it obvious to conclude that administration of the combined ingredients led to enhanced lubrication and reduced sexual pain since the patients treated in both Hong and Dawley had enhanced sexual enjoyment and enjoyment would not have occurred if sexual pain and lack of lubrication existed in said patients.  As a result, the examiner maintains that Hong in view of Dawley do indeed render obvious applicant’s invention.  


	Applicant’s arguments with respect to the 101 rejection have been fully considered.  Applicant argues that the claims as currently amended are patent eligible since the newly amended claims now recite a pharmaceutical excipient suitable for vulvovaginal application of EGCg and THC.  As a result, applicant contends that the claims as currently recited amounts to significantly more than just EGCg and TCH in isolation. Such arguments are however not found persuasive as the examiner again reiterates that the composition is not integrated into practical application due to a specialized form or structure that is different from the natural form. Additionally, the claims do not recite any additional element that is sufficient to amount to significantly more.  While applicant now recites the incorporation of a pharmaceutical excipient, the 

For the foregoing reasons, the objection to claims 65 and 68 and 112(b) rejection of claims 80 and 82 are hereby withdrawn.  However, the 103 (a) rejections and 101 rejection remain proper and are maintained.   In view of applicant’s amendment, the following modified 103 (a) and 101 Final rejections are being made.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 64, 67-69, and 75-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al. (CN 101254206, previously cited) in view of Dawley et al. (J. of Clinical Psychology, Jan 1979, Vol. 35, No. 1, pgs. 212-217, previously cited).  
Hong et al. teach a composition for sexual disorder which helps in improving and providing aphrodisiac effects and which comprises, lycopene, vitamin B1, vitamin B2, vitamin B3, vitamin B5, vitamin B6, vitamin B12, caffeine, epicatechin, epicatechin gallate, epigallocatechin, epigallocatechin gallate (i.e. EGCg), L-arginine, quercetin, and vitamin E (see instant claims 25 and 69; see abstract). Additionally, Hong et al. teach that the composition can be formulated as a tablet and can improve sexual disorder including female sexual hypoesthesia (instant claim 25; see abstract).  Additionally, Hong et al. teach that epigallocatechin gallate is provided in an amount of at least 17.5%-35.0% and can vary from 10-500 mg (see claims 67 and 77 and pg. 5, top paragraph).  Additionally, Hong et al. teach that the composition can lead to ameliorating sexual disorder and has the effect of excitation of the libido (instant claim 25; see pg. 6, Summary of the invention).  Moreover, Hong et al. teach that the composition can be formulated in various forms including solution, capsules, tablets, paste or any form desired (i.e. inclusive of topical application; instant claim 75; see pg. 6, paragraphs 4-5 and last paragraph). Importantly, Hong et al. teach a composition comprising inter alia epigallocatechin gallate that can be administered in combination with other ingredients wherein such composition can be useful in ameliorating sexual dysfunction in male and female and helpful in enhancing libido and effect of excitation (instant claim 25; see Hong in Object of invention).  Additionally, Hong et al. teach that 
                                                                                	
	Hong et al. does not specifically teach addition of THC to the pharmaceutical composition.  Likewise, Hong et al. do not specifically teach said composition as a kit or an article of manufacture or that the article is formulated into a device as recited in claim 76.  Additionally, Hong et al. do not specifically teach that the pharmaceutical excipient is suitable for vulvovaginal application.  

The examiner contends that the inclusion of the pharmaceutical excipient is suitable for vulvovaginal application is an intended use and as such is not afforded patentable weight.  It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the limitation of the claim.  In a claim drawn to a process of making, the intended See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of being suitable for vulvovaginal application is not afforded patentable weight.  

	Dawley et al. teach the effects of Marijuana (which contains the cannabinoid THC) on sexual enjoyment (instant claim 25; see abstract). Specifically, Dawley et al. found that marijuana (i.e. inclusive of THC) led to enhanced sexual pleasure, increased frequency of sexual intercourse, and enhanced orgasm (see table 1, pgs. 214-216).  Thus, Dawley et al. suggest the use of marijuana (i.e. THC included) for the treatment of sexual disorders.

As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  


	At the time of Applicant's invention, it would have been obvious to one of ordinary skill in the art to formulate the composition of Dawley and Hong in combination as a kit and include a label and packaging in the modified composition of Hong and/or Dawley et al.  One of ordinary skill in the art would have been motivated to include the packaging and the insert, because it is mandated by law as taught in Remington's . 
See In re Negai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1862 (Fed. Cir. 2004).  Further, the inclusion of a package insert or label showing "the name of drug, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art.  
	Moreover, the examiner contends that while the prior art is silent on adding said composition into a condom or other barrier device, the examiner maintains that condoms are well known in the art and known to contain solutions that are useful in lubrication.  Thus, it would be obvious to add said composition if the desire is to enhance lubrication.  Likewise, determining the amount of composition to add to the article of manufacture is obvious and can be determined during routine experimentation depending on the intended use, patient, and disorder to be treated.  

	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine THC with the composition of Hong et al. to enhance libido and treat female sexual disorders since Hong et al. teach a composition that is useful in treating sexual disorders and useful in improving libido and in light of Dawley et al. who teach that marijuana is also useful in enhancing sexual satisfaction and orgasm.  Given the teachings of Hong and Dawley, one of ordinary skill would have been motivated to combine the composition with the reasonable expectation of providing a composition .  

Claims 27-28 and 71-74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hong et al. (CN 101254206, previously cited) in view of Dawley et al. (J. of Clinical Psychology, Jan 1979, Vol. 35, No. 1, pgs. 212-217, previously cited) as applied to claims 25, 64, 67-69, 75-77, 80, and 82 in view of Graham et al. (Climacteric, 2015, Vol. 18, pgs. 226-232, previously cited).  

The Hong and Dawley references are as discussed above and incorporated by reference herein.  However, Hong et al. and Dawley do not specifically teach addition of SERM and/or estrogen to the pharmaceutical composition wherein the SERM is Ospemifene.
           
          Graham et al. teach that vulvar and vaginal atrophy is a chronic, progressive medical condition that is associated with physiological changes of the vagina and symptoms such as dyspareunia (i.e. vulvar pain; see pg. 226, left col.).  Graham et al. further teach that current available treatment options include over the counter products, systemic hormonal therapies, vaginal estrogen therapies wherein oral and local estrogen therapies have been reported to improve sexual functioning (i.e. use of estrogen; see pg. 227, left col.).  Ospemifene is an oral, non-estrogen, selective estrogen receptor modulator (SERM), that was approved for dyspareunia or vulvar pain (see pg. 227, left col., last paragraph).  Importantly, Graham et al. teach that 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add estrogen and/or the SERM, ospemifene, to the composition of Hong et al. to enhance libido and reduce vulvar pain since Graham et al. teach that ospemifene is useful in improving libido and in reducing vulvar pain.  Given the teachings of Hong, Dawley, and Graham et al., one of ordinary skill would have been motivated to add estrogen and/or ospemifene to the composition with the reasonable expectation of providing a composition that is effective in improving sexual desire and effective in reducing vulvar pain.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-29, 64, 67-69, 71, and 73-79 are rejected under 35 U.S.C. 101 because: the claimed invention is directed to a composition of products of nature without significantly more. The claim(s) recite(s) a topical pharmaceutical composition comprising the natural products epigallocatechin gallate (EGCg) along with tetrahydrocannabinol (THC) along with a pharmaceutical excipient suitable for vulvovaginal application and further include a vasodilator, a SERM or SARM, an estrogen or an androgen, and melatonin; all of which are either natural products or genus of compounds which encompass natural products. This judicial exception is not 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/11/2022